DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Boutami et al. (US 8,125,043, cited by Applicant) discloses an electromagnetic radiation detector structure (abstract) comprising a support (6, Fig. 2), a Fabry-Perot cavity arranged in the support and extending at least in part along a thickness of the support (5, extending horizontally in Fig. 2), an absorption region configured to absorb electromagnetic radiation (1).
With respect to claims 1 and 11, Boutami does not specify the claimed conductive medium having negative permittivity, nor does Boutami specify the claimed specific cavity lengths, absorption region thickness, or distances between the relative elements (distance h_1, etc.).
Claims 2-10 and 12-14 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        12 January 2022